DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) The system of claim 8, wherein the memory including executable instructions further comprises instructions [[that]] that, if executed by the one or more processors, cause the one or more processors to: 
measure a growth emitted from the natural object.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Proposed Amendments) The system of claim 8, wherein the memory including executable instructions further comprises instructions [[that]] that, if executed by the one or more processors, cause the one or more processors to: 
emitted from the natural object.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
Claim 20 should be amended as follows:
20. (Proposed Amendments) The non-transitory computer-readable storage medium of claim 14, wherein the natural object comprises a solid state, a liquid state, or a gaseous state.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9 and 10 fail to set forth an additional structural limitation.  Applicant 

Allowable Subject Matter
Claims 1-8, 11, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-7, Struye et al. (U. S. Patent No. 6,476,406 B1) disclosed a method that comprises: 
measuring an intensity of electromagnetic signals emitted from a natural object with a sensor (CCD); and
calculating an energy stored in a portion of the natural object based on the measured intensity (column 12, lines 27-54). 
However, the prior art failed to disclose or fairly suggested that the method further comprises:
performing a comparison of the energy stored in the portion of the natural object with a critical value for the natural object; and 
indicating a potential wear of the natural object based on the performed comparison.

With respect to claims 8 and 11-13, Struye et al. (U. S. Patent No. 6,476,406 B1) disclosed a system that comprises: 
a sensor (CCD); 

memory including executable instructions that, if executed by the one or more processors, cause the one or more processors to: 
measure an intensity of electromagnetic signals emitted from a natural object with the sensor (column 10, lines 15-28); and
calculate an energy stored in a portion of the natural object based on the measured intensity (column 12, lines 27-54). 
However, the prior art failed to disclose or fairly suggested that the system further comprises:
memory including executable instructions that, if executed by the one or more processors, cause the one or more processors to:
perform a comparison of the energy stored in the portion of the natural object with a critical value for the natural object; and 
indicate a potential wear of the natural object based on the performed comparison.

With respect to claims 14-20, disclosed a non-transitory computer-readable storage medium comprising executable instructions that, if executed by one or more processors of a computer system, cause the one or more processors to at least: 
measure an intensity of electromagnetic signals emitted from a natural object with a sensor (CCD) (column 10, lines 15-28); and

However, the prior art failed to disclose or fairly suggested that the executable instructions that, if executed by one or more processors of a computer system, cause the one or more processors to at least:
perform a comparison of the energy stored in the portion of the natural object with a critical value for the natural object; and 
indicate a potential corrosion of the natural object based on the performed comparison.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 04 February 2022 with respect to the drawings have been fully considered.  The objection of the drawings has been withdrawn.
Applicant’s amendments filed 04 February 2022 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 04 February 2022 with respect to claims 1-7 have been fully considered.  The objections of claims 1-7 have been withdrawn.
Applicant’s amendments filed 04 February 2022 with respect to claims 8-13 have been fully considered.  The objection of claims 8-13 has been withdrawn.
Applicant’s amendments filed 04 February 2022 with respect to claims 14-20 have been fully considered.  The objection of claims 14-20 has been withdrawn.
Applicant’s amendments filed 04 February 2022 with respect to claim 18 have been fully considered.  The objections of claim 18 have been withdrawn.
Applicant’s amendments filed 04 February 2022 with respect to claim 19 have been fully considered.  The objections of claim 19 have been withdrawn.
Applicant’s amendments filed 04 February 2022 with respect to claim 20 have been fully considered.  The rejection of claim 20 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 12, second paragraph, has been withdrawn.
Applicant’s amendments filed 04 February 2022 with respect to claims 2, 12, and 13 have been fully considered.  The rejection of claims 2, 12, and 13 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 12, fourth paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 04 February 2022 have been fully considered but they are not persuasive.
With respect to rejection of claims 9 and 10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, applicant amended claims 9 and 10 in response to the rejection.  However, amended claims 9 and 10 still fail to set forth an additional structural limitation because the natural object is not part of the system.  See MPEP § 2115 for more information.
Applicant’s arguments filed 04 February 2022 with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Winso et al. (U. S. Patent No. 8,067,742 B2) disclosed an apparatus and a method for a detection, a location, and an identification of gamma sources.
Struye et al. (U. S. Patent No. 6,476,406 B1) disclosed devices equipped with tribostimulable storage phosphors.
Struye et al. (U. S. Patent No. 6,420,724 B1) disclosed a method of an image formation, a dosimetry, and personal monitoring.
Carlos G. Camara et al., Correlation between nanosecond X-ray flashes and stick-slip friction in peeling tape, Nature 445, 1089-1092 (2008).
M. D. Chapetti et al., Fatigue assessment of an electrical resistance welded oil pipeline, International Journal of Fatigue 24, 21-28 (2002).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884